Title: To Benjamin Franklin from William Hodgson, 30 October 1781
From: Hodgson, William
To: Franklin, Benjamin


Dear sir/
London 30 Octr 1781
I now remain without any reply to my Letters of the 4th & 18 Sepr, at which I am rather surprised, I find however that Major Cowley concerning whom I wrote has obtained his Parole by which it appears the Black Princess acted under a French Commission he being released as such—
The Commissioners of Sick & Hurt sent for me a few days ago & informed, that they were directed to send 53 Men in the room of those taken in the Snake Sloop as I before mentioned, & they likewise desired that if you upon those Men’s arrival cou’d get up the obligation they gave you woud please to do it, they were taken by the Pilgrim & Rambler Privateers— They informed me at the same Time that they wished I woud write you to know if any & what English Prisoners were now in France taken by American Vessells & if there were any they were ready to proceed to an exchange for Americans confined in England. I beg the favor of you to inform me how the Fact is that I may make the Communication.
I am sorry to inform you that the last remittance of £200 from Mr Grand is expended even at the small allowance of 6 p per Week, I hope therefore if there are the means in your Power that you will send me a fresh supply it being far more nesessary in Winter than Summer— Mr Witherspoon had £20 st. from me in all— I shoud suppose we are at the eve of some considerable Events in America if any thing very particular arrives I shou’d be glad(?) to know it. I am very truly Dr sir Your most obedt Hbe Servt
William Hodgson
 
Addressed: à / Monsieur / Monsieur Franklin / a / Passy
Endorsed: answer’d
